COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                   No. 08-17-00069-CR
                                                   §
                                                                      Appeal from the
  EX PARTE: LUIS RAMOS                             §
                                                                    409th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                   (TC# 2016DCV3258)
                                                   §

                                          OPINION

       Luis Ramos was indicted for murder. At the close of evidence, the State requested that the

jury be charged on the unindicted lesser offense of aggravated assault by threat. The jury acquitted

Ramos of murder but convicted him of aggravated assault by threat. The trial court granted a new

trial based in part on Ramos’ contention that the aggravated assault by threat instruction was

erroneously submitted to the jury. On rehearing in the State’s initial appeal of this case, the State

agreed with Ramos that the aggravated assault by threat charge was wrongly submitted, as

aggravated assault by threat was not a lesser-included offense of murder. See State v. Ramos, 479
S.W.3d 500, 504, 509-10 (Tex.App.—El Paso 2015, no pet.)(op. on reh’g)(Ramos I).

       We declined the State’s invitation to reform the judgment to reflect a conviction for

aggravated assault by force rather than by threat and instead followed the Texas Court of Criminal
Appeals’ instructions in Benavidez1 by (1) reforming the judgment to reflect an acquittal on the

murder charge in accordance with the jury’s verdict, (2) reviewing the improperly aggravated

assault by threat charge for legal sufficiency to determine if a full acquittal was warranted, (3)

finding that the aggravated assault by threat charge rested on legally sufficient evidence (which

precluded us from rendering a full acquittal), and (4) affirming the trial court’s new trial order as

to the improperly submitted aggravated assault by threat charge because conviction on an

unindicted offense rose to the level of “some harm” needed to show reversible error. See id. at

510; see also Benavidez, 323 S.W.3d at 182.2

           The State did not appeal our judgment in Ramos I. Instead, the State re-indicted Ramos on

one count of aggravated assault by threat. Ramos, in turn, filed a pretrial writ of habeas corpus

seeking dismissal of the indictment, alleging that the new indictment violated the prohibition on

double jeopardy. He also asserted that the State’s new prosecution was collaterally estopped by

the previous prosecution. The trial court granted the writ application and dismissed the indictment.

The State has filed this appeal (Ramos II).

           The question before this Court is whether Ramos must face the aggravated assault by threat

charge when the facts underpinning the current indictment and the previous murder indictment in

Ramos I are similar. Based on our understanding of the Texas Court of Criminal Appeal’s holding




1
    Benavidez v. State, 323 S.W.3d 179, 182 (Tex.Crim.App. 2010).
2
  Benavidez involved a defendant charged with aggravated sexual assault, acquitted of the aggravated sexual assault
charge, but convicted on a wrongfully-submitted, lesser-but-not-included unindicted charge of aggravated assault.
Benavidez, 323 S.W.3d at 182. The Court of Appeals directed the trial court to enter a judgment of acquittal. The
Texas Court of Criminal Appeals reversed, instructing the court of appeals to review the legal sufficiency of the
improperly submitted charge to determine whether full acquittal was warranted. The Court stated that if there was
legally insufficient evidence to justify conviction on the improper charge, a full acquittal was warranted, but if the
conviction on the improper charge rested on otherwise sufficient evidence, the court of appeals should then determine
whether charge error justified reversal on the improperly submitted charge.


                                                          2
in Hall v. State,3 we hold that re-indictment is proper under the circumstances because aggravated

assault by threat requires proof of facts that are not necessarily required to be proven in a

prosecution for murder.

          We reverse the judgment of the trial court and remand for further proceedings.

                                            BACKGROUND

          We recounted the full facts adduced at trial in Ramos I, and need not repeat them at length

here. In brief, this case arose out of a street fight involving Ramos and several others that took

place outside of a house party in Northeast El Paso. The State alleged that during the fight, Ramos

stabbed Angel Garcia in the throat with a knife. The medical examiner determined that Garcia

died from a cut to the trachea, and the knife used in the stabbing was found at Ramos’ apartment.

Ramos largely argued self-defense.

                                           The First Indictment

          In Cause No. 20110D01868, Luis Ramos was indicted for murder. The indictment alleged

that on or about the 20th day of November, 2009, Luis Ramos:

          PARAGRAPH A
          did then and there intentionally and knowingly cause the death of an individual,
          namely, ANGEL GARCIA by stabbing ANGEL GARCIA about the neck with a
          knife.

          And it is further presented that the said Defendant used and exhibited a deadly
          weapon, to-wit: a knife, during the commission of an immediate flight from said
          offense.

          PARAGRAPH B
          did then and there, with intent to cause serious bodily injury to an individual,
          namely, ANGEL GARCIA, commit an act clearly dangerous to human life, to wit:
          stabbing ANGEL GARCIA about the neck with a knife, that caused the death of
          the said ANGEL GARCIA.

          And it is further presented that the said Defendant used and exhibited a deadly
          weapon, to wit: a knife, during the commission of and immediate flight from said
3
    225 S.W.3d 524 (Tex.Crim.App. 2007).

                                                    3
         offense.
                                             The Second Indictment

         In Cause No. 20160D02189, in a document titled “Re-Indictment,” Ramos was charged

with one count of aggravated assault with a deadly weapon. The re-indictment alleged that on the

date of the fight, Luis Ramos:

         did then and there intentionally or knowingly threaten ANGEL GARCIA with
         imminent bodily injury by swinging a knife at ANGEL GARCIA, and did use or
         exhibit a deadly weapon, to wit: a knife, during the commission of the assault,

         And it is further presented that during a period from April 20, 2011 until March 21,
         2016, an indictment charging the above offense was pending in a court of
         competent jurisdiction, to wit: Cause No. 20110D01868 in the 409th District Court
         of El Paso County, Texas, styled the State of Texas v. Luis Ramos.

                                                  DISCUSSION

         In two issues, the State contends that the trial court erred both in granting the writ of habeas

corpus and dismissing the indictment based on Ramos’ double jeopardy and collateral estoppel

arguments.4

                                  Standard of Review and Applicable Law

         In a pretrial writ proceeding, the burden is on the applicant to establish his entitlement to

habeas corpus relief. See Ex parte Culver, 932 S.W.2d 207, 212 (Tex.App.—El Paso 1996, pet.

ref’d). In the context of a double jeopardy claim, the applicant must present sufficient evidence to

support the allegation of double jeopardy. Id. We review the trial court’s determination of facts

for abuse of discretion and the trial court’s determinations on questions of law de novo. Ex parte



4
  The State and Ramos both filed consolidated briefs for this case and Cause No. 08-17-00070-CR. Per an annotation
on the notices of appeal, the State filed two notices of appeal because “[a]lthough the defendant’s pretrial application
for writ of habeas corpus was assigned a new civil cause number (2016DCV3258), the order purports to dismiss the
underlying prosecution in criminal cause number 20160D002189. Out of an abundance of caution, the State will also
be filing a notice of appeal of the trial court’s order under that criminal cause number.” Consequently, we docketed
the appeals separately. This appeal deals with the order granting civil habeas corpus relief. The appeal in Cause No.
08-17-00070-CR deals with the order dismissing the criminal indictment. These two appeals are substantively
indistinguishable.

                                                           4
Quintana, 346 S.W.3d 681, 684 (Tex.App.—El Paso 2009, pet. ref’d).

           The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

states that no person “shall . . . be subject for the same offence to be twice put in jeopardy of life

or limb . . . .” U.S. CONST. AMEND. V; see also TEX.CONST. art. 1, § 14.

           “A double jeopardy claim based on multiple punishments arises when the State seeks to

punish the same criminal act twice under two distinct statutes under circumstances in which the

Legislature intended the conduct to be punished only once.” Shelby v. State, 448 S.W.3d 431, 435

(Tex.Crim.App. 2014). When an appellant complains of convictions stemming from different

statutory sections being used to punish the same crime, we employ a so-called “elements” analysis

to determine whether multiple punishments for the same criminal conduct are prohibited under

double jeopardy principles. Id. at 436.

           We begin our analysis with the Blockburger5 test. Under Blockburger, we compare two

offenses to see if one offense requires proof of facts that the other does not. Shelby, 448 S.W.3d

at 436. Blockburger begins our double jeopardy analysis, but it does not end it. “We not only

examine the statutory elements in the abstract but we also compare the offenses as pleaded, to

determine whether the pleadings have alleged the same ‘facts required.’” Id. Thus, even if the

elements of two offenses technically differ enough to pass muster under Blockburger, we must

still determine whether the Legislature intended to allow the State to prosecute the same conduct

under different provision of the Penal Code and thereby in essence impose multiple punishments.

Id. “Under this so-called cognate-pleadings approach, double-jeopardy challenges can be made

even against offenses that have different statutory elements, if the same facts required to convict

are alleged in the indictment.” Garfias v. State, 424 S.W.3d 54, 58-59 (Tex.Crim.App. 2014).



5
    Blockburger v. United States, 284 U.S. 299 (1932).

                                                         5
        The Texas Court of Criminal Appeals has set forth a list of non-exclusive factors to use in

determining whether the Legislature intended to authorize multiple punishments under separate

provisions of the Penal Code for a single course of conduct. These factors include:

        1)     Whether the offenses are in the same statutory section;

        2)     Whether the offenses are phrased in the alternative;

        3)     Whether the offenses are similarly named;

        4)     Whether the offenses have common punishment ranges;

        5)     Whether the offenses have a common focus;

        6)     Whether the common focus tends to indicate a single instance of conduct;

        7)     Whether the elements that differ between the two offenses can be
               considered the same under an imputed theory of liability that would result
               in the offenses being considered the same under Blockburger; and

        8)     Whether there is legislative history containing an articulation of an intent to
               treat the offenses as the same or different from double-jeopardy purposes.

Id. at 59.

        Factor five, which deals with the “focus” or “gravamen” of a penal provision, “should be

regarded as the best indicator of legislative intent when determining whether a multiple-

punishments violation has occurred.” Garfias, 424 S.W.3d at 59.

                                              Analysis

        This is an extremely difficult case turning largely on the application of criminal procedure.

Part of what makes this case difficult is the subtle shift in the parties’ position since this Court’s

decision in the original State’s appeal. In Ramos I, Ramos argued that the Texas Court of Criminal

Appeals’ decision in Hall v. State established that aggravated assault by threat was not a lesser-

included offense of murder, meaning that the aggravated assault by threat charge was erroneously

submitted to the jury over Ramos’ objection. The State agreed there was a problem with the jury

                                                  6
charge under Hall, and we, too, found that the jury charge was erroneously submitted because the

Texas Court of Criminal Appeals held in Hall that aggravated assault by threat was not a lesser-

included offense of murder. We also found that conviction on an unindicted lesser-but-not-

included offense constitute “some harm” under the standard of review for jury charge errors.

Ramos I, 479 S.W.3d at 509-10.

       Now in Ramos II, it is the State offering Hall as the main case supporting its position. If,

the State says, aggravated assault by threat is not a lesser-included offense of murder under Hall

for jury charge purposes, then aggravated assault by threat is also not a lesser-included offense of

murder for double jeopardy purposes. That means, in the State’s eyes, that although Ramos won

the battle with Hall on the wrongly-submitted jury charge issue, Ramos must lose the double

jeopardy war because Hall also clears the way for re-indictment on an aggravated assault by threat

charge that falls outside the murder jeopardy spectrum.

       By contrast, Ramos, who originally offered Hall as the main case supporting his position

on rehearing in Ramos I, now seeks to refine and distinguish Hall on its facts in Ramos II. Ramos’

argument is this: a double jeopardy analysis requires a content comparison between the murder

indictment in Ramos I and the re-indictment for aggravated assault by threat. Here, under the

cognate-pleadings approach, the trial court’s decision here was proper because the first indictment

and the second indictment both allege and require the State to prove essentially the same facts and

thus, the same crime. As such, double jeopardy principles bar the State’s subsequent prosecution

on the aggravated assault by threat charge, even though the elements of that charge fall outside the

murder spectrum from an elemental standpoint under Blockburger. Essentially, he argues that the

case was close enough to Hall’s facts to demonstrate that the jury charge was wrongly submitted,

but the case is also distinct enough from Hall to prevent retrial.



                                                  7
       Although neither party raises this issue, we question whether under the law of the case

doctrine it is even proper for us to revisit the previous determination we made in Ramos I that

aggravated assault by threat was not a lesser-included offense of murder, particularly given that

both Ramos and the State appeared to agree in Ramos I that aggravated assault by threat was not

a lesser-included offense of murder. See Sanchez v. State, No. 08-11-00137-CR, 2014 WL
2810479, at *2 (Tex.App.—El Paso June 20, 2014, pet. ref’d)(not designated for publication)(law

of the case provides that “absent exceptional circumstances, our resolution of an issue in an initial

appeal generally controls our disposition of the same issue in subsequent appeals arising from the

same case” unless the previous decision was “clearly erroneous” or there has been a change in the

law in the interim).

       We also question whether it makes intuitive sense to render an acquittal on a greater

offense, reverse a conviction on an improperly submitted lesser-but-not-included offense, and then

allow a defendant to claim a windfall even though a jury previously found him guilty based on

legally sufficient evidence by preventing retrial on the lesser-but-not-included offense where a

new indictment substantially parrots a previous indictment with minor changes. That seems to run

counter to the Texas Court of Criminal Appeals decision in Benavidez, which in instructing the

intermediate courts to review the legal sufficiency of the improperly submitted unindicted charge

seems to suggest that the State has the right to retry the defendant on the lesser-but-not-included

offense free from double jeopardy concerns.          See Beasley v. State, 426 S.W.3d 140, 150

(Tex.App.—Houston [1st Dist.] 2012, no pet.)(applying Benavidez and stating that jeopardy would

not attach to prevent State from pursuing a new indictment on the lesser-but-not-included offense

where jury convicted the defendant on a wrongly-submitted lesser-but-not-included offense).

Then again, Ramos’ double jeopardy concerns are far from trivial; at least at first blush, the



                                                 8
allegations and evidence at the new trial will be essentially the same as they were in Ramos I. And

if the gravamen of the re-indicted offense is the same as the gravamen of the previous offense,

double jeopardy bars retrial.

         Assuming for the sake of argument that there is a narrow window through which a crime

which was improperly submitted as a lesser-but-not-included offense for jury charge purposes

could still constitute a lesser-included offense barred by double jeopardy on re-indictment, we

cannot see how that needle gets threaded in this case.

         We once again return to Hall to ground our analysis. In Hall, the two charges being

compared were murder resulting from the firing of a gun and aggravated assault by threat, with

the threat being the intentional, knowing, or reckless display of a deadly weapon, namely a gun.

Hall, 225 S.W.3d at 536. The Texas Court of Criminal Appeals held that, as pleaded in the

indictment, aggravated assault by threat was not a lesser-included offense of murder because to

prove aggravated assault by threat, the State was required to adduce two additional facts that did

not necessarily have to be proven to establish murder: (1) the threatening of the victim; and (2)

the display of a weapon. Id. at 536-37. And because the indictment for murder did not allege

“threats or display,” aggravated assault by threat could not be considered to be a lesser-included

offense of murder under the circumstances. Id. at 537.6




6
 The Hall Court compared the elements of murder as modified by the indictment and the elements of aggravated
assault by threat contained in the jury charge as follows (the elements of aggravated assault by threat that did not

                                                           9
         The State maintains that this case is like Hall because the indictment for aggravated assault

by threat requires proof of two things that were not required to be proven in order to obtain a

conviction for murder: (1) a threat; and (2) the swinging of the knife. Ramos points out that this

case, unlike Hall, involves the allegation that a weapon was not just displayed, but swung. He also

cites two cases in support of his argument that when a weapon is allegedly used rather than merely

displayed, the element of threat is subsumed within and indistinguishable from the use of the

weapon, meaning that the aggravated assault by threat charge becomes a lesser-included offense

of murder because both involve proof of the same set of operative facts, i.e., the use of the weapon.

         First, Ramos directs our attention to Teeter v. State, No. PD-1169-09, 2010 WL 3702360

(Tex.Crim.App. Sept. 22, 2010)(not designated for publication). In Teeter, a defendant was

indicted for both attempted capital murder and aggravated assault on a police officer. The

attempted capital murder charge listed “intentionally and knowingly point[ing] a gun” at a named

police sergeant as the operative fact that “amounted to more than mere preparation which tended

but failed to effect the commission” of the attempted murder. Id. at *4. The aggravated assault

charge alleged that the defendant “intentionally and knowingly threatened” the police officer “with

imminent bodily injury by using a deadly weapon.” The Texas Court of Criminal Appeals held


have to be proven to establish murder are italicized):

           Elements of Murder:                               Elements of Aggravated Assault by Threat:

               (1)   The appellant                              (1) The appellant
               (2)   Caused the death of an individual          (2) Threatened another individual with
               (3)   By shooting the individual with a gun          imminent bodily injury
               (4)   (a) with intent to cause the               (3) Intentionally, knowingly, or
                     individual’s death or                          recklessly,
                     (b) (1) with intent to cause the           (4) By displaying a deadly weapon,
                     individual serious bodily injury and           namely a gun.
                     (2) committing an act clearly
                     dangerous to human life.


See Hall, 225 S.W.3d at 536. [Emphasis added].

                                                         10
that although attempted capital murder and aggravated assault were not the “same offense” under

Blockburger because it required proof of a threat, the defendant could not be charged with both

crimes without violating double jeopardy because “the act of threatening the complainant with

imminent bodily injury by displaying a gun, is subsumed by the act of pointing a gun at the

complainant with an intent to kill.” Id. at *6. However, the Texas Court of Criminal Appeals has

designated that opinion as “do not publish,” meaning that under the Texas Rules of Appellate

Procedure, the opinion has “no precedential value and must not be cited as authority by counsel or

by a court.” TEX.R.APP.P. 77.3; see also Morris v. State, 554 S.W.3d 98, 115 n.11 (Tex.App.—

El Paso 2018, pet. ref’d). As such, we cannot rely on it as a basis for decision in this case.

       Ramos also refers us to Meine v. State, 356 S.W.3d 605, 609-10 (Tex.App.—Corpus

Christi 2011, pet. ref’d). In that case, a defendant was charged with both attempted capital murder

and aggravated assault by threat on a police officer after he fired a gun at a police officer and

missed. The attempted capital murder count of the indictment alleged that the defendant “with the

specific intent to commit the offense of capital murder” against two named police officers

“intentionally and knowingly fired a gun” at the officers. Id. The aggravated assault count alleged

that the defendant “intentionally and knowingly threatened” the named officers “with imminent

bodily injury by firing a gun at them[.]” Id. at 610. The Thirteenth Court of Appeals held there

were no facts unique to the aggravated assault charge that were not also included in the attempted

murder charge, as “the same action—firing the gun—is the only evidence to demonstrate either

the intent to threaten with imminent bodily injury or the intent to commit capital murder.” Id.

Consequently, the “act of pointing the gun with intent to kill, without facts negating appellant’s

intent to threaten the complainants with imminent bodily injury, leads us to conclude that the

element of threat--an intention to cause apprehension of imminent bodily injury--is subsumed by



                                                 11
pointing the gun at them.” [Emphasis added]. Id. The Thirteenth Court acknowledged the Teeter

decision in a footnote, stating that while it could not cite to Teeter as precedent, the Court

endeavored to make its decision consistent with Teeter.

        Ramos argues that the operative facts in this case are analogous to those in Meine. Per the

first indictment, the crime of murder involved the allegation that Ramos stabbed the victim about

the neck with a knife. Per the second indictment, the crime of aggravated assault by threat would

involve the State proving that Ramos threatened the victim by swinging a knife at the victim. The

gravamen of these two indictments is the same—the aggravated assault by threat charge involved

swinging a knife at the victim, and the act clearly dangerous to human life predicate for previous

murder prosecution involved the swinging of a knife at the victim combined with the knife actually

reaching its intended target. Although a subsequent prosecution is theoretically permissible under

Blockburger because one penal code provision is not wholly subsumed within another penal code

provision, under these circumstances, the gravamen of these two offenses is the same. The State

would have to prove the same facts at the second trial that it did in the first trial that resulted in an

acquittal on the murder charge. Ramos asserts this is impermissible under the cognate-pleadings

test.

        While we find the logic of our sister court in Meine persuasive, we cannot rely on Meine.

Meine constitutes persuasive authority we may choose to follow, but Hall constitutes mandatory

authority that we must follow, and since Meine does not distinguish or otherwise discuss Hall in a

way we can rely on as a basis for decision, we cannot disregard Hall in favor of Meine’s logic.

Hall is directly on point. Notwithstanding Meine’s intuitive conclusions regarding merger and

overlap of elements and facts, we as an intermediate court of appeals are still bound by Hall’s

holding that threat and display are separate elements of an aggravated assault by threat charge that



                                                   12
are not subsumed within one another and that do not overlap with the elements of murder.

         It is true that this case does not involve mere display of a knife, but the actual swinging of

a knife. Still, proof of an actual threat and the intent to threaten the victim, informed by a victim’s

own ability to perceive a threat, remains necessary for a conviction of aggravated assault by threat,

but not for a conviction of murder.                   Cf. McGowan v. State, 664 S.W.2d 355, 357-58

(Tex.Crim.App. 1984)(aggravated assault by threat charge could not be sustained where a

defendant stabbed a woman who did not see the knife in his hand; the victim was stabbed in the

back of the head, as there was no evidence the defendant had first threatened the victim); accord

Olivas v. State, 203 S.W.3d 341, 349 (Tex.Crim.App. 2006)(interpreting McGowan). As for

Teeter’s retreat from Hall’s logic, it is of no effect here because the Texas Court of Criminal

Appeals has declared Teeter not publishable, and we are prohibited by rule from relying on “do

not publish” decisions. Notwithstanding Teeter’s apparently contrary logic, Hall remains good

law. We must apply it here.

         Aggravated assault by threat is not a lesser-included offense of murder in this case. Re-

indictment on that charge is not barred by double jeopardy. Cf. Beasley, 426 S.W.3d at 150

(jeopardy does not attach to prevent State from pursuing a new indictment where jury convicted

the defendant on a wrongly-submitted lesser-but-not-included offense and the court of appeals

reverses for jury charge error under Benavidez).7



7
  In his Appellee’s brief, Ramos also raises collateral estoppel as a ground on which the trial court’s ruling could rest.
He argues that by acquitting Ramos of murder, the jury conclusively found that Ramos did not intentionally and
knowingly cause the death of Angel Garcia by stabbing him about the neck with a knife and acting with intent to cause
serious bodily injury by committing an act dangerous to human life. See Ex parte Taylor, 101 S.W.3d 434, 441
(Tex.Crim.App. 2002)(the collateral estoppel doctrine may be applied in criminal cases where the “very fact or point
now in issue” was determined in the prior proceeding). However, at the first trial, the jury did convict Ramos of
aggravated assault by threat—it was only the submission of that charge in the first place that was erroneous. Given
this split verdict, it cannot be said that the jury conclusively found that Ramos did not engage in conduct such that the
State is not collaterally estopped from a new prosecution. If anything, the split verdict suggests the first jury did
believe that Ramos engaged in that conduct, meaning that the collateral estoppel on that point does not apply.

                                                           13
       We sustain State’s Issues One and Two. The judgment of the trial court is reversed and we

remand for further proceedings consistent with this opinion.



March 6, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Publish)




                                               14